Holmes, J.,
dissenting. I respectfully dissent from the majority opinion in this case which permits the employee to participate in the State Insurance Fund after being injured while collecting money for a flower fund at a location outside her fixed site of employment, and before normal working hours.
In order for appellant to establish ■ a compensable injury she must show that it occurred in the course of and arising out of her employment with the Champion Local Board of Education. See Ashbrook v. Indus. Comm. (1939), 136 Ohio St. 115, 16 O.O. 42, 24 N.E. 2d 33; R.C. 4123.01(C). At present, a dual statutory requirement exists which states that an injury, in order to be compensable, must not only occur “in the course of * * * the * * * employment,” but also “aris[e] out of * * * the * * * employment.” These requirements flow from separate sources: the former requirement is constitutionally mandated in Section 35, Article II of the Ohio Constitution; while the latter is of judicial origin, which has been subsequently codified. One of the foremost published scholars on the Workers’ Compensation Act, James Young, in his treatise, Workmen’s Compensation Law of Ohio (2 Ed. 1971) 75, Section 5.3, points out that:
“In determining course of employment, the fundamental concern is the activity of the employee at the time of the injury. Is he doing something for his employer or for himself or another? That concern subdivides into constituent factors:
“a. the fact of payment or the expectation of payment;
“b. the source of payment;
“c. control over the activity and *281by whom it is exercised, a most important factor;
“d. the situs of the employment, which may be fixed, semi-fixed or variable;
“e. the situs of the accident;
“f. a major factor is time, and there the time of the injury and the time of employment are both significant.”
In ascertaining whether an employee’s action is in the course of employment we have focused on whether the employee was performing the obligation of his or her contract of employment. See Indus. Comm. v. Davison (1928), 118 Ohio St. 180, 160 N.E. 693, paragraph two of the syllabus. An employee has been held to be within the course of his employment when he does such things which are usually and reasonably incidental to the work of his employer, including taking refreshments, rest and smoking. See Taylor v. Indus. Comm. (1920), 13 Ohio App, 262, 31 Ohio C.C. (N.S.) 390; see, also, Sebek v. Cleveland Graphite Bronze Co. (1947), 148 Ohio St. 693, 36 O.O. 282, 76 N.E. 2d 892 (where a meal is part of the employee’s compensation an injury resulting from the eating of the meal was considered reasonably incidental to the duties of the contract). The determination of whether an activity is in the course of employment has often been combined with the element of arising out of the employment. The latter is said to be the causal connection of the employment to the injury. See Bralley v. Daugherty (1980), 61 Ohio St. 2d 302, 15 O.O. 3d 359, 401 N.E. 2d 448.
In deciding whether an employee’s conduct is in the course of employment and arises out of the employment, the focus should be on the zone of employment and the benefit the employer has received through the conduct of the employee. The “benefit to the employer” analysis is generally utilized where the employee’s conduct is outside a certain zone of employment. Specifically, where an accident occurs outside an identified zone of employment, the inquiry should include the nature of the employee’s activity and its nexus to the actual duties of employment.
In reviewing the dual statutory requirement for establishing a compensable injury, this court in Lord v. Daugherty (1981), 66 Ohio St. 2d 441, 20 O.O. 3d 376, 423 N.E. 2d 96, addressed the issue of whether there was a sufficient causal connection to justify the injured party’s right to participate in the State Insurance Fund by focusing upon the totality of the facts and circumstances regarding the accident. Such circumstances included:
“* * * (1) the proximity of the scene of the accident to the place of employment, (2) the degree of control the employer had over the scene of the accident, and (3) the benefit the employer received from the injured employee’s presence at the scene of the accident.” Id. at syllabus.
In applying the factors enunciated in Lord to the case subjudice, it is clear that appellant’s accident was not in the course of or arising out of her employment. The accident occurred “one to one-half miles” from appellant’s fixed site of employment. The only reason the employer had control over the place where appellant was injured was because Kaiser Elementary was one of the schools in the district. However, appellant had never worked at Kaiser before and went there of her own volition prior to normal working hours. The employer had no control over appellant’s voluntary act of going to a different school where she had never been employed. The appellant had no reason to be at Kaiser except as a personal venture, i.e., to collect for the *282flower fund. The school board did not receive any benefit from appellant’s presence at Kaiser. The school board had no direct participation or involvement in the flower fund, in that it did not sponsor or oversee the operation of the fund. Appellant’s occupation was the business of instructing and supervising students at Central Elementary. It ,is possible that by picking up supplies or material for the purpose of instructing and supervising students a benefit wouíd have been conferred on the employer, but such was not the case here. Rather, the action of appellant in the instant case was a benevolent gesture directed by a teacher for teachers. It had nothing to do with the business of educating students.
Appellant, along with amicus curiae United Auto Workers, asserts that because the school board was aware of the flower fund and that certain members of management were voluntary participants in it, the school board recognized and sanctioned the flower fund as a custom incidental to employment. However, in reviewing the authority cited by appellant and amicus for their position, I find instances of active participation by the employer through paid breaks, permission to use equipment, sponsoring social outings and the providing of a final paycheck. None of the above activities involved merely the awareness of the employer of some course of action by the employee. Instead, the employer actively participated and consented to the activities.
Appellant and amicus United Auto Workers also contend that the school board received a business-related benefit from the existence of the flower fund in terms of increased morale through a greater sense of teamwork, which resulted in improved relations with the administration. Moreover, it is asserted that an employee is not required to actively perform his or her assigned duties as long as he or she is doing an activity consistent with the employment contract. In reviewing our previous decisions on this issue, it is clear that there must be some significant involvement or participation by the employer relative to employee work or non-work-related activities, in order for the employer to obtain a significant business-related benefit. Essentially, to be entitled to workers’ compensation an employee need not be injured in the actual performance of work for his or her employer. It is sufficient if he or she is injured in a pursuit or undertaking consistent with his or her contract for hire and which in some logical manner pertains to or is incidental to his or her employment. See Sebek, supra.
The majority cites Kohlmayer v. Keller (1970), 24 Ohio St. 2d 10, 12, 53 O.O. 2d 6, 7, 263 N.E. 2d 231, 233, for an illustration of benefits received by an employer when sponsoring purely social events. However, Kohlmayer is distinguishable from the instant case. In Kohlmayer, an employee was injured at a company picnic. The picnic was sponsored, paid for and supervised by the employer for the purpose of generating friendly relations. Obviously, the majority fails to observe that in the present case, the school board did not sponsor or supervise it, nor was it affiliated with the flower fund. Therefore, it certainly cannot be said that the school board derived any benefit from the flower fund, since it had no involvement in it whatsoever. The flower fund operated on a purely voluntary basis and no notices or memoranda were posted by the employer informing employees as to collection procedures. The majority equates the board’s failure to prohibit *283the flower ñmd as a promotion of the fund. This idea is contrary to Kohlmayer and Sebek, where an affirmative act, namely, payment of compensation in the form of meals or financial support of a social activity, was made by the employer.
Thus, for the foregoing reasons, I must respectfully dissent from the opinion in this case, since I would affirm the court of appeals.
Moyer, C.J., concurs in the foregoing dissenting opinion.